DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s application filed on 01/15/20201 Claims 1-3, 5-7, and 9-11 have been amended. Claims 1-12 are currently pending and have been examined.

	Foreign Priority
3.       Foreign priority for the application is given re. Application JP2018094530, Dated 05/16/2018. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moir et al (US20180341930) “Moir” and further in view of Ortiz (WO2017136956)

Regarding claim 1, Moir teaches: A distributed ledger system constituted by a plurality of distributed ledger subsystems, the distributed ledger system comprising:
	a plurality of computing resources (e.g. computing device) associated with a business organization and configured in a network (e.g. ledger protocol), ([0004] Permissionless ledgers, such as Bitcoin.TM., generally allow any node willing to follow the protocol to participate. Anybody can propose transactions and anyone can participate in the protocols that decide which transactions are entered into the ledger. By contrast, in permissioned implementations, only certain nodes may participate. For instance, an authority may control which nodes can participate in a permissioned ledger. This authority could take various forms, such as a single organization, a consortium, etc. Permissioned ledgers may be considered to facilitate governance, such as by providing an orderly procedure for updating the ledger protocol, or for compliance with "know your customer" financial regulations. [0022] FIG. 7 is a block diagram of a computing device configured to implement a sharded, permissioned, distributed ledger system, according to some embodiments.)

	the computing resources including one or more nodes arranged in each of the plurality of distributed ledger subsystems;  ([0017] FIG. 2 is a logical block diagram illustrating verifiers on several nodes responsible for maintaining shards of a sharded, permissioned, distributed ledger, according to one embodiment.)
	each of the distributed ledger subsystems includes a sub-ledger (e.g. shard) that holds ledger data shared in the distributed ledger subsystems, and ([0031] As noted above, the methods, techniques and/or mechanisms described herein may, according to some embodiments, split a ledger into multiple shards and arrange for a subset of nodes to maintain each shard, rather than having all nodes communicate with each other to maintain a single ledger. FIG. 1 is a logical block diagram illustrating a system configured to implement a sharded, permissioned distributed ledger, according to one embodiment.  [0032] In some embodiments, a sharded, permissioned, distributed ledger may include a plurality of shards, which collectively may represent a complete sharded, permissioned, distributed ledger. Additionally, a shard may be a ledger in its own right. In other words, while including a subset of the information in the overall ledger, a shard may function, and be interacted with, in the same manner as a full ledger.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that ‘shard’ is a functional equivalent to sub-ledger as noted by Moir [0032].
	[An overall ledger] that interlocks between the distributed ledger subsystems having a common sub-ledger to perform a transaction processing related to an input and output of the ledger data, each of the distributed ledger subsystems includes a distributed ledger client comprising a processor that is programmed to ([0032] In some embodiments, a sharded, permissioned, distributed ledger 

	transmit a transaction request, targeted for ledger data of another sub-ledger different from the common sub-ledger managed by another distributed ledger subsystem, ([Abstract] A sharded, permissioned, distributed ledger may reduce the amount of work and communication required by each participant, thus possibly avoiding scalability bottlenecks that may be inherent in previous distributed ledger implementations and possibly enabling the use of additional resources to translate to increased throughput. A sharded, permissioned, distributed ledger may be made up of multiple shards, each of which may also be a distributed ledger and which may operate in parallel. Participation within a sharded, permissioned, distributed ledger may be allowed only with permission of an authority. A sharded, permissioned, distributed ledger may include a plurality of nodes, each including a dispatcher configured to receive transaction requests from clients and to forward received requests to verifiers configured to append transactions to individual ones of the shards.)
	to a distributed ledger subsystem (e.g. a node) having the common sub-ledger (e.g. a different node of the overall ledger) by receiving (e.g. appended) the transaction request from a first terminal and ([0002] A ledger may be considered an append-only data 
	executing the [overall contract], and reply to the transaction request with a transaction reply, obtained from at least the distributed ledger subsystem having the common sub-ledger, to the first terminal ([0002] A ledger may be considered an append-only data structure that records a sequence of transactions. [0032] In some embodiments, a sharded, permissioned, distributed ledger may include a plurality of shards, which collectively may represent a complete sharded, permissioned, distributed ledger. Additionally, a shard may be a ledger in its own right. In other words, while including a subset of the information in the overall ledger, a shard may function, and be interacted with, in the same manner as a full ledger. [0140] Various components of embodiments of the techniques and methods described herein for providing sharded, permissioned, distributed ledger systems may be executed on one or more computer systems or computing devices, which may interact with various other devices. One such computer system or computing device is illustrated by FIG. 7. In the illustrated embodiment, computer system 1000 includes one or more processors 1010 coupled to a system memory 1020 via an input/output (I/O) interface 1030.)

Moir does not explicitly teach ‘Smart Contract’, however, Ortiz from a same or analogous art teaches at least ‘Smart Contract’:
	A smart contract that interlocks between the distributed ledger [sub] systems ([0275] FIG. 31 is an example exchange sequence diagram, according to some embodiments. A merchant blockchain connector is provided that includes an event listener and an application programming interface (API), which interoperates with a blockchain ledger housing an exchange smart contract, a registration smart contract across distributed ledgers stored on and propagated across one or more blockchain computing nodes. The blockchain is configured for interoperability with one or more merchant loyalty applications.
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that smart contract handles the connections between blockchains, sub-blockchains and aspects of the transaction sequence. Therefore, though Moir does not explicitly teach smart contract, the combination of Ortiz covers the use of smart contracts in sub-ledger systems.
	It would be obvious to one skilled in the art before the effective filing date of the claimed
invention to combine the Blockchain branching processes of Moir with the Smart Contracts of Ortiz hints at this here but actually produces it (US20190073666) as it would be obvious to use smart contracts as shown by Ortiz to be logical, efficient and fast. 
In regards to claims 5 and 9, system claim 5 and system claim 9 correspond generally to system claim 1, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 2, Moir teaches: The distributed ledger system according to claim 1, wherein Page 2 of 14Application No. 16/296,861 Attorney Docket No. 114917.PC122US 
	each of the distributed ledger subsystems additionally includes a distributed ledger node comprising a processor and a memory that holds adjacent node information as a list of distributed ledger nodes that hold a sub-ledger, which is a target of the transaction request, ([0032] In some embodiments, a sharded, permissioned, distributed ledger may include a plurality of shards, which collectively may represent a complete sharded, permissioned, distributed ledger. Additionally, a shard may be a ledger in its own right. In other words, while including a subset of the information in the overall ledger, a shard may function, and be interacted with, in the same manner as a full ledger. [0140] Various components of embodiments of the techniques and methods described herein for providing sharded, permissioned, distributed ledger systems may be executed on one or more computer systems or computing devices, which may interact with various other devices. One such computer system or computing device is illustrated by FIG. 7. In the illustrated embodiment, computer system 1000 includes one or more processors 1010 coupled to a system memory 1020 via an input/output (I/O) interface 1030.)
	the processor of the distributed ledger node is programmed to select a distributed ledger node in the distributed ledger subsystem having the common sub-ledger as a transmission destination of the transaction request from the adjacent node information based on a predetermined node selection criterion, when the transaction request is transmitted, by executing [], and (Fig. 2, [0072] In general, a source of randomness, such as a source of cryptographic randomness, may be utilized in any of various ways for deterministic shard assignment policies. Some examples include, according to various embodiments: [0073] a policy that periodically chooses a shard at random, chooses one process that is active on the shard, and makes it inactive, and then randomly chooses a shard for which the same node's process is inactive, and makes it active; [0074] a policy that repeatedly selects two shards at random, then selects a pair of nodes that are active on different shards and exchanges these roles; and/or [0075] a policy that periodically generates a new system-wide assignment satisfying whatever policy is desired (for example, ensuring that each shard has sufficient active processes, and that load is balanced evenly across nodes).
	Examiner considers that the portion of the limitation that recites "having the common 

	transmit the transaction request to the selected distributed ledger node ([0074] a policy that repeatedly selects two shards at random, then selects a pair of nodes that are active on different shards and exchanges these roles; and/or [0075] a policy that periodically generates a new system-wide assignment satisfying whatever policy is desired (for example, ensuring that each shard has sufficient active processes, and that load is balanced evenly across nodes). [0143] Program instructions and data stored via a computer-accessible medium may be transmitted by transmission media or signals such as electrical, electromagnetic, or digital signals, which may be conveyed via a communication medium such as a network and/or a wireless link, such as may be implemented via network interface 1040.
	In regards to claims 6 and 10, system claims 6 and 10 correspond generally to system claim 2, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 3, Moir teaches: The distributed ledger system according to claim 2, wherein 
	the distributed ledger client of each of the distributed ledger subsystems holds information about a sub-ledger to be called according to a transaction argument and ([0028] In some embodiments, sharded, permissioned, distributed ledgers may dynamically change the mapping between shards and the resources that maintain them. This may, in some embodiments, enable general policies that perform load balancing, for example, and may also enable the system to regularly reassign resources, thereby potentially confounding efforts to form coalitions between the resources maintaining any given shard. In addition, information about the state of one shard may be included in the ledger of one or more other shards. Including information about the state of one shard in the ledger of another shard may be considered one example of an "entanglement" technique that potentially increases the difficulty of corrupting any given shard, as described in more detail below.)
	the distributed ledger node that holds a corresponding sub-ledger in the adjacent node information, ([0032] In some embodiments, a sharded, permissioned, distributed ledger may include a plurality of shards, which collectively may represent a complete sharded, permissioned, distributed ledger. Additionally, a shard may be a ledger in its own right. In other words, while including a subset of the information in the overall ledger, a shard may function, and be interacted with, in the same manner as a full ledger.)
	determines whether or not the transaction request targeted for ledger data of the another sub-ledger is transmitted based on a value of the transaction argument in the received predetermined transaction request and the adjacent node information by executing the smart contract, and ([0035] The system may, in some embodiments, include a membership and configuration service 170 configured to determine, and/or distribute information regarding, various decisions utilized during execution of the ledger system, such as which nodes may be active on which shards at any given point in time, how many copies of each shard's data should be stored by a storage service, how much advance notice a participant (e.g., a node) should have to prepare before becoming active on a 
	Examiner considers that the portion of the limitation that recites " based on a value of the transaction argument in the received predetermined transaction request and the adjacent node information by executing the smart contract…" is non-functional because is merely describes, at least in part, the content of the request, however, applicant is not positively reciting a step where the destination is the recited step (ex. determining if transmission occurred). It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	 transmits the transaction request to the corresponding selected distributed ledger node when the transmission of the transaction request is required as the result of the determination ([0003] Traditionally, many blockchain and distributed ledger systems do not scale well. The term "blockchain" is used herein to refer to distributed ledgers generally, even if they are not literally represented as chains of blocks. Their throughput may be limited by a requirement that a large fraction of participants (i.e., weighted by resources in some cases) must receive, validate and store all transactions. As a result, additional resources often do not translate to improved throughput).
In regards to claims 7 and 11, system claims 7 and 11 correspond generally to system claim 3, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 4, Ortiz teaches: The distributed ledger system according to claim 3, wherein 
	each of the distributed ledger subsystems defines the transaction argument in the adjacent node information as a data structure according to a hierarchical structure of an event indicated by the corresponding transaction argument ([0161] Confirmations are utilized at steps 1.8-1.12 to determine whether the transaction is properly recorded on the distributed ledgers. To avoid double spending and race conditions, confirmations may be tracked such that a predefined or dynamically determined number of confirmations is required prior to an entity being comfortable that a transaction is recorded. This is an issue that arises in the context of decentralized control of the distributed ledgers, and confirmations may be obtained over a period of time whereby modifications to the underlying blockchain are able to propagate between nodes).
	[updates the logic rules] the value of the transaction argument in the received predetermined transaction request into lower transaction arguments, which are one or more transaction arguments for a lower hierarchical level by executing the [computing device] (00143] The distributed ledgers 304a-304e, based on blockchain characteristics and configurations (e.g., consensus and/or update logical rules) may be used to validate the transactions across participants (e.g., through the participants using their access credentials stored on various wallets or profiles). Confirmation messages and records may be propagated across the distributed ledgers 304a-304e through various updating and communication processes, and the distributed ledgers 304a-304e may be queried for validation that the confirmation messages and/or updated records have propagated across the network 350. In some embodiments, the number of verifications and/or confirmations may be used as a proxy for determining the trustworthiness and/or confidence that a transaction did indeed occur (e.g., with every confirmation, the confidence level should increase).
	One of ordinary skill in the art, from reading the reference, would understand that updating the logic rules could include dividing the value of the Boolean/logic statements.
	performs the selection of the distributed ledger node based on a value of each of the corresponding divided lower transaction arguments and the adjacent node information (Fig. 8, [0161] Each additional confirmation decreases the risk of a double spending attach, and nodes for confirmation, in some embodiments, are selected to avoid undesired clustering. For example, nodes for querying confirmations may be selected randomly, or geographically / virtually separated to avoid correlation and "neighborhoods" of nodes).
	transmits the transaction request to the corresponding selected distributed ledger node (Fig. 2, [0104] Such transactions could lead to instructions, queries and/or requests to be transmitted in relation to the distributed ledgers maintained under 206 through interface layer 204).
	receives a transaction reply from the distributed ledger node of the transmission destination ([0107] Some embodiments utilize block chain technologies alongside and/or in conjunction with distributed ledgers. These entities may, for example, include various computing devices that may be in communication with one another such that the computing devices are able to transmit and receive various data transmissions representative of elements of data information).
	aggregates the received transaction reply related to the lower hierarchical layer according to a transaction argument of a higher hierarchical layer than the lower hierarchical layer, and ([0127] one or more data payloads may be grouped together to be aggregated in one or more blocks that are stored within the sequential entries on the plurality of distributed ledgers. [0128] For example, the system may be configured to provide entire groups of transactions as sequential entries to reduce processing load on the underlying computing devices that provide the distributed infrastructure). 
	replies (send a confirmation) to a transmit source of the transaction request ([0009] In accordance with another aspect, each of the data payloads includes a variable confirmation requirement field that is determined based on a transaction value of the data 
	It would be obvious to one skilled in the art before the effective filing date of the claimed
invention to combine the Blockchain branching processes of Moir with the Smart Contracts of Ortiz. Ortiz hints at this here but actually produces it (US20190073666) as it would be obvious to use smart contracts as shown by Ortiz to be logical, efficient and fast. 
In regards to claims 7 and 11, system claims 7 and 11 correspond generally to system claim 3, and recites similar features in system form, and therefore is rejected under the same rationale.
Response to Arguments
Applicant argues on pages 10-12 concerning the 35 U.S.C. 112 rejections. Applicant’s arguments and amendments are persuasive and the rejections have been removed. However, Examiner believes that the claims are still difficult to read as they are mostly run-on sentences.

Applicant argues on pages 12-14 concerning the 35 U.S.C. 103 rejections. Examiner notes that the argument is moot as new grounds of rejection have been found.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




	/T.N.M./              Examiner, Art Unit 3685      


/STEVEN S KIM/Primary Examiner, Art Unit 3685